Title: Samuel H. Smith to Thomas Jefferson, 15 February 1815
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir  Washington, Feb. 15. 1815.
          I tender you my cordial felicitations on the returning blessings of peace, the value of wch will be more sensibly realised by a people who have borne with fortitude the privations and met with courage the perils of war,—blessings to wch they have always had a moral right, and wch they now hold by the tenure of physical power. How inestimable the benefits that have flowed from the possession of New Orleans! and how ridiculous the prophecies, that it would weaken, if not destroy the union! Its annexation to our territories saved us from war: its brave defence has insured us a lasting and honorable peace. May these precious consolations, unalloyed, descend with you to the grave!
          Agreeably to the law lately passed, the Library Committee have desired the Secretary of the Treasury to issue, payable to your order, Treasury Notes to the amount of 23,950 dollars, this being the exact amount at wch the Library was valued by Mr Milligan. Will you advise me how these Notes shall be fitted filled? If with your name, they must be sent to you for your endorsement before they can be transferred to another. If you wish to appropriate them here or elsewhere to any immediate purpose, a letter from you, desiring them to be filled with the name of any one, will be a sufficient warrant to the Secretary. I have requested that they be not made out until your answer is received. The Chairman of the Come has promised a return of the Catalogue, wch shall, as soon as received, be forwarded to you.
          The Committee, not considering themselves authorised to take any steps for the transportation of the Library, purpose to obtain a power from Congress to act on this point.
          I am, with invariable sentiments of the highest regard & respect.Sa H Smith
        